UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6297


STEPHEN YAGMAN,

                  Petitioner – Appellant,

             v.

TRACY JOHNS,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-hc-02103-D)


Submitted:    June 9, 2009                    Decided:   July 7, 2009


Before WILKINSON and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Erwin Chemerinsky, UNIVERSITY OF CALIFORNIA IRVINE SCHOOL OF
LAW, Irvine, California, for Appellant. Christina Ann Thompson,
BUREAU OF PRISONS, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Stephen   Yagman,   a   federal   prisoner,   appeals   the

district court’s order denying relief on his 28 U.S.C. § 2241

(2006) petition and denying his motion for sanctions.        We have

reviewed the record and find no reversible error.       Accordingly,

we affirm for the reasons stated by the district court.       Yagman

v. Johns, No. 5:08-hc-02103-D (E.D.N.C. Feb. 12, 2009).      We deny

Yagman’s motion to schedule oral argument and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                            AFFIRMED




                                  2